              Case: 15-12215      Doc: 893     Filed: 08/20/21    Page: 1 of 11



Dated: August 20, 2021
The following is ORDERED:




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


In re:                                     )
                                           )
David A. Stewart,                          )             Case No. 15-12215-JDL
Terry P. Stewart,                          )             Ch. 7
                                           )             Jointly Administered
                             Debtors.      )

           ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT

                                     I. Introduction

         In 2017 the major creditor in this bankruptcy, SE Property Holdings, LLC (“SEPH”),

moved the Court to order the Debtors’ former attorney, Ruston C. Welch and the Welch

Law Firm, PLLC (individually or collectively referred to as “Welch”) to disgorge

approximately $350,000.00 in attorney fees which he had been paid for his bankruptcy

services. The source of the payment of the attorney fees was the settlement of claims by

affiliated limited liability companies of the Debtors, including, for purposes pertinent here,

received by Neverve, LLC (“Neverve”) for damages arising out of the 2010 BP Deepwater

Horizon oil spill in the Gulf of Mexico (the “BP Claim Proceeds”). Disgorgement was
              Case: 15-12215       Doc: 893      Filed: 08/20/21     Page: 2 of 11




sought by virtue of Welch not having made proper disclosure of his fees required by 11

U.S.C. §§ 329 and 330 and Fed.R.Bankr.P. 2016 and 2017.1 In April 2018, this Court

ordered Welch to disgorge $25,000.00 of his fee for his non-disclosure. SEPH appealed

the Court’s decision. The Bankruptcy Appellate Panel affirmed the Bankruptcy Court, but

the Tenth Circuit Court of Appeals reversed and remanded the case back to this Court for

further evidentiary hearing.2

       On remand, Welch has moved for partial summary judgment on one issue which

they assert is material to, though not dispositive of, the disgorgement proceeding. The

specific issue raised by Welch’s Motion for Partial Summary Judgment is whether SEPH

held a security interest in the approximate $350,000.00 in Neverve BP Claim Proceeds

received by Welch which were used to pay his attorney’s fees.3 In his Motion Welch

asserts that SEPH did not hold such a security interest. In response, SEPH asserts (1) it

did hold such a security interest or, at the very least there are disputed issues of fact as

to whether a security interest existed, precluding summary judgment and (2) that the issue



       1
         All further references to “Code”, “Section”, and “§” are to the United States Bankruptcy
Code, Title 11 U.S.C. § 101 et seq., unless otherwise indicated. All future references to “Rule” or
“Rules” are to the Federal Rules of Bankruptcy Procedure, unless otherwise indicated.
       2
           In re Stewart, 583 B.R. 775 (Bankr. W.D. Okla. 2018); SE Property Holdings, LLC v.
Stewart (In re Stewart), 600 B.R. 425 (10th Cir. BAP 2019); SE Property Holdings, LLC v. Stewart
et al. (In re Stewart), 970 F.3d 1255 (10th Cir. 2020).
       3
          In August 2016 Welch received $73,638.45 attributable to his 15% “contingency” fee of
the total Neverve settlement of $490,923.00. The difference, or “proceeds to client”, was
$275,572.27. Both the “contingency fee” and the remaining “proceeds to client” were both later
applied to pay Welch’s hourly rate fees for his bankruptcy representation. Welch also received a
“contingency fee” of $46,500.00 for the settlement of the $310,000.00 Shimmering Sands BP
claim. The “contingency” fee was applied to pay his hourly rate bankruptcy fees. The remaining
“gross proceeds to client” of $173,939.44 was paid to Kirkpatrick Bank which had obtained a
security interest in the proceeds in February 2016.

                                                2
              Case: 15-12215       Doc: 893      Filed: 08/20/21     Page: 3 of 11




of whether it held a security interest in the assets of Neverve is not dispositive of any issue

in this case given the Tenth Circuit’s Order and therefore not appropriate for summary

judgment. Before the Court for consideration are the Welch Law Firm, P.C. and Ruston

C. Welch’s Motion for Partial Summary Judgment in the Disgorgement Action [Doc. 805],

SE Property Holdings, LLC’s Response to Motion for Partial Summary Judgment [Doc.

824]; Welch Parties’ Reply to SEPH’s Response to Welch Parties’ Motion for Summary

Judgment [Doc. 837] and SE Property Holdings, LLC’s Sur-Reply Brief Responding to New

Arguments and Evidence in Reply Brief [Doc. 858].4 To understand the issues presented

by Welch’s Motion for Partial Summary Judgment a little background and context is

necessary.

                                     II. Background

       For more than two years after being retained by the Debtors in the spring of 2015

to represent them in this bankruptcy case, numerous adversary proceedings associated

with it, as well as representing numerous affiliates owned or operated by Debtors, Welch

failed to disclose the amount, source or agreement for the payment of any attorney fees



       4
          Kirkpatrick Bank has filed its Statement of Position In Regard To SEPH’s Alleged Security
Interest in Shimmering Sands Development, LLC [Doc. 845]. While the Bank concentrates on the
issue of whether SEPH had a security interest in the BP Claim Proceeds of Shimmering Sands,
another affiliate of the Debtors, it also supports Welch’s position that SEPH did not hold an
enforceable security interest in the BP Claim Proceeds of Neverve.

        The issue of any purported security interest of SEPH in any assets of Shimmering Sands
is not before the Court. The Court notes, however, that in prior proceedings SEPH had taken the
position that while it held a security interest in the Neverve BP Claim Proceeds, the Shimmering
Sands BP Claim Proceeds were unencumbered except as to the security interest asserted by
Kirkpatrick Bank. [Motion to Approve SEPH’s Pursuit of Turnover Adversary Proceeding on Behalf
of Estates, or, in the Alternative, To Compel Trustee to File Turnover Adversary Proceeding, Doc.
615, pg.12].

                                                3
            Case: 15-12215      Doc: 893    Filed: 08/20/21    Page: 4 of 11




to him. It was not until August 30, 2017, when the Court directed him to do so that Welch

revealed that he had been paid fees and expenses for the bankruptcy case and related

adversary proceedings in the total amount of $348,044.41. The source of all of these

payments was BP Claim Proceeds.

      In reversing this Court’s decision ordering Welch to disgorge $25,000.00, the Tenth

Circuit held that the presumptive or “default” position for failure of an attorney to make

proper disclosure under § 329 and Rule 2016 was disgorgement of the entire fees paid to

the attorney unless there were “sound reasons supported by solid evidence” in mitigation

of total disgorgement. In re Stewart, 970 F.3d 1255, 1268 (10th Cir. 2020). The Court of

Appeals found that the Bankruptcy Court had not heard such “solid evidence.” “Most

importantly, however, the bankruptcy court failed to examine the source of the payments

to Mr. Welch.**** (and) [w]e would therefore expect the court to examine those payments

before deciding not to require complete disgorgement.” Id. The Tenth Circuit instructed

that upon remand this Court should, upon an evidentiary basis, closely examine all

payments to Welch, including the amount, source and value of the same to determine the

appropriate amount of disgorgement this Court should order.

      Important for the issue now before this Court, the Tenth Circuit Opinion also noted

that in the Bankruptcy Court that SEPH, in addition to the non-disclosure of the fees, had

argued that Welch’s use of the Neverve BP settlement proceeds was improper because

(1) SEPH held a security interest in any BP proceeds that might be awarded to Neverve

and/or (2) such proceeds were dividends to the Debtors and therefor property of the

bankruptcy estate. While the Court’s Opinion made “no judgment on the validity of the



                                            4
             Case: 15-12215       Doc: 893     Filed: 08/20/21    Page: 5 of 11




(SEPH’s) challenges (i.e., that SEPH held a security interest in the BP proceeds and/or the

proceeds represented disbursements to the Debtors) to these payments to Mr. Welch,” it

found that “even if they (the challenges) failed they may have caused sufficient concern

to induce him to avoid the challenges by keeping the payments secret.” In other words,

whether or not SEPH actually held a security interest in proceeds was not as important, at

least as to this disgorgement action, as to whether Welch believed there was such a

security interest. The Opinion notes that while the Bankruptcy Court “seems to have

inferred that Mr. Welch’s ... failure to disclose must have been inadvertent ... an alternative

hypothesis is that he surely knew of his duty and must have had a very strong reason to

keep the payments secret,” and that SEPH’s challenges to his payments, including their

alleged security interest, might have provided Welch “a motive not to disclose.” 970 F.3d

at 1268 (emphasis added). Under the Tenth Circuit’s mandate, this Court is obligated to

consider the issue of SEPH’s security interest in the Neverve BP Claim Proceeds only in

the context of whether it was one possible motive for Welch not to have disclosed his fees.

The Opinion made clear, as does this Court, that whether SEPH actually held a security

interest is not dispositive of the ultimate question as to whether disgorgement should be

ordered. The existence of a security interest, and the perfection thereof, is left for another

day in possible litigation as to who should receive the disgorged fees if such are ordered.

                                     III. Discussion

       A. Whether Partial Summary Judgment Is Appropriate to Resolve A Single
          Issue Not Determinative of a Party’s Claim.

       Welch has moved for partial summary judgment citing Fed.R.Civ.P. 56(a) which

provides that summary judgment is appropriate when there is no genuine issue as to any


                                              5
              Case: 15-12215        Doc: 893      Filed: 08/20/21      Page: 6 of 11




material fact, and the party is entitled to judgment as a matter law. Rule 56(a) also

includes express authority for judgment on less than the entire case – judgment for all “or

part of each claim or defense,” the Rule denominating such judgments and its title as a

“Partial Summary Judgment.” While Welch has denominated his pleading as a motion for

“Partial Summary Judgment,” the relief he seeks is not a “judgment,” but for the Court to

“enter an order specifically finding that SEPH does not now, nor has it ever had a security

interest in the Neverve BP Claims or BP Claim Proceeds.” Such relief merely seeks this

Court to determine a fact (though really a question of law masquerading as a fact) which

may be one, though certainly not the determinative one, bearing upon Welch’s motive for

non-disclosure of fees. Given the Tenth Circuit’s instruction to this Court that it should

consider Welch’s motive(s) for non-disclosure, including, but not limited to, Welch’s

knowledge of SEPH’s possible security interest, this Court believes it inappropriate to

consider whether the “fact” of SEPH’s security interest can be determined prior to trial

based upon the record before it.

       More appropriate to the present case, is subdivision (g), added by amendments to

Rule 56 in 2010, which contains authority for a court that fails to grant all requested relief

to “enter an order stating any material fact ... that is not genuinely in dispute and treating

the fact as established in the case.”5 As noted in the Committee Note, this provision

applies only after the court has applied the general summary judgment standard in


       5
          Prior to the 2010 Amendments most courts held that in situations where there was
asserted a single claim for relief (here disgorgement) partial summary judgment was inappropriate.
See e.g., E.I. duPont de Nemours & Co. V. Celanese Corp., 291 F.Supp. 428, 432 (S.D. N.Y.
1968); Capitol Records, Inc. v. Progress Record Distributing, Inc., 105 F.R.D. 25, 28 (N.D. Ill. 1985)
(holding that motion for partial summary judgment which sought judgment as to less than a single
claim was improper).

                                                  6
               Case: 15-12215        Doc: 893       Filed: 08/20/21      Page: 7 of 11



subdivision (a) to each claim or defense on which a party moved. If the court determines

that summary judgment is not warranted, then Rule 56(g) makes it appropriate to consider,

short of summary “judgment,” establishing undisputed material facts. In this sense, Rule

56 and its “newly revised rules permit a party to move for partial summary judgment” as an

“issue-narrowing adjudication.” Servicios Especiales Al Comercio Exterior v. Johnson

Controls, Inc., 791 F.Supp.2d 626, 632 (E.D. Wis. 2011); In re SemCrude, L.P., 2012 WL

694505 (Bankr. D. Del. 2012) (granting partial summary judgment on issue of lien

perfection but denying it as to other claims).6 “Inasmuch as it narrows the scope of the


        6
          SemCrude (quoting Servicios Especiales) stating that while it “concedes that the [u]se of
the word ‘judgment’...may be inaccurate given that the court’s ruling is interlocutory in the context
of partial summary judgment,’ but the intent of [Rule 56] is clear”). 2012 WL 694505*3.

          Welch has asserted in the District Court action brought against him that a favorable ruling
by the Bankruptcy Court that SEPH does not hold a security interest will have preclusive effect in
the Federal Court litigation. [Amended Trial Brief, Case No. 19-852, Doc. 129, pg. 17 of 67]. This
is not true. “Even though an order under Rule 56(g) specifying and establishing facts not genuinely
in dispute may be called a ‘Partial Summary Judgment’ under Rule 56, it is important to note that
it is not treated as a final judgment for preclusion or appealability purposes. **** It also follows that
an order issued pursuant to Rule 56(g) has no preclusive impact, since the trial court retains
jurisdiction to modify the order at any time prior to the entry of a final judgment.” 10B Wright, Miller
& Kane, Federal Practice and Procedure, § 2737 (4th Ed. 2021 update); Acha v. Beame, 570 F.2d
57, 63 (2nd Cir. 1978); Reams v. Tulsa Cable Television, Inc., 1979 OK 171, 604 P.2d 373, 375 n.
6 (Okla. 1979)(citing Wright & Miller); Travelers Indemnity Co. v. Ericksons, Inc., 396 F.2d 134 (5th
Cir.1968).

         Whether the Court granted partial summary judgment under Rule 56(a) or (g) (which it
doesn’t), any determination would have no preclusive effect. Claims or issue preclusion bars the
successive litigation of any issue of fact or law “once it has been determined by a valid and final
judgment.” Ashe v. Swenson, 397 U.S. 436, 443, 90 S.Ct. 1189 (1970). Only final judgments on
the merits are entitled to preclusive effect; interlocutory orders are not entitled to preclusive effect.
Under Rule 56(a), a court’s grant of partial summary judgment is “interlocutory in nature” and is not
a “valid and final judgment” to which the doctrines of claim or issue preclusion attach. Anderson
v. Seven Falls Co., 633 Fed.Appx. 691, 694 (10th Cir. 2015) (quoting Poolaw v. Marcantel, 565 F.3d
721, 728 (10th Cir. 2009)); In re Olympic Mills Corp.333 B.R. 540, 547 (1st Cir. BAP 2005) (“It is well
settled that an order granting partial summary judgment is not a final judgment, order, or decree,
absent ‘some clear and unequivocal manifestation by the trial court of its belief that the decision
made, so far as [the court] is concerned, is the end of the case.”) (quoting Goodwin v. United
States, 67 F.3d 149, 151 (8th Cir. 1995)).

                                                   7
             Case: 15-12215        Doc: 893   Filed: 08/20/21   Page: 8 of 11



trial, a Rule 56(g) order may be compared to a pretrial order under Rule 16.” 10B Wright,

Miller & Kane, Federal Practice & Procedure, § 2737(4th ed. 2021 update). The question

whether to exercise that Rule 56(g) authority is within the court’s discretion. Although the

validity of SEPH’s security interest will probably be an issue which has to be ultimately

determined, at this stage of the disgorgement proceeding the Court finds that it need not

establish the validity as a “legal fact.”

       B. As Instructed By The Tenth Circuit, This Court Should Conduct an
          Evidentiary Hearing Concerning All Aspects Of Welch’s Receipt and
          Use of the BP Claim Proceeds, Including Their Source, Value, Amount
          and Welch’s Motives For Non-Disclosure.

       Because the Tenth Circuit has instructed that motive for non-disclosure is an issue

in this disgorgement action, whether or not SEPH actually held a security interest is not

as important as to whether Welch believed the security interest existed and acted upon

that belief in failing to disclose his fees. If Welch believed that SEPH did not have a

security interest in the Neverve BP Claim Proceeds, as he now contends, it would appear

to the Court that such might be a factor into Welch’s motive for both disclosure or non-

disclosure of his fees. For instance, if Welch believed there was no security interest, he

should not have feared disclosure of the fees to SEPH as it would have no right to them.

That would seem to militate in favor of disclosure. Additionally, if Welch believed that

SEPH did not have a security interest, he might decide against making disclosure because

it was none of SEPH’s business as to what he did with the BP Claim Proceeds.

Conversely, if Welch believed that SEPH had a security interest in the proceeds that would

certainly be a possible motive to not disclose their receipt. Moreover, regardless of

whether there was or was not a security interest in favor of SEPH, Welch’s motive for non-


                                              8
              Case: 15-12215        Doc: 893      Filed: 08/20/21      Page: 9 of 11



disclosure may also have been, as has been alleged in this case, that he was prohibited

from disclosing the settlement of the BP Claims (and consequently his fees) due to the

Confidentiality Order entered in the BP Multistate Litigation in the United States District

Court for the Eastern District of Louisiana. Also, unconnected to the issue of SEPH’s

security interest, he may have also believed, though clearly mistakenly, that he had no

obligation to make disclosure where payment of his fees was being made by a third-party.

       Summary judgment is generally inappropriate where the inferences which the

parties seek to have drawn deal with questions of motive, intent and subjective feelings or

reactions. “As a general rule, questions involving a person’s intent or other state of mind

cannot be resolved by summary judgment.” In re Herrman, 355 B.R. 287, 291 (Bankr. D.

Kan. 2006) (citing Prochaska v. Marcoux, 632 F.2d 848, 851(10th Cir. 1980), cert. denied

451 U.S. 984, 101 S.Ct. 2316 (1981)); Buell Cabinet Co., Inc. v. Sudduth, 608 F.2d 431,

433 (10th Cir. 1979) (“Questions of intent involve many intangible factors, such as witness

credibility, that are best left to the consideration of a fact finder after a full trial.”); Cross v.

United States, 336 F.2d 431, 433 (2nd Cir. 1964); Empire Electronics Co. v. U.S., 311 F.2d

175, 180 (2nd Cir. 1962) (admonition against motions for summary judgment where

questions deal with “motive, intent and subjective feelings and reactions”); Nunes v.

Rushton, 299 F.Supp.3rd 1216, 1226 (D. Utah 2018) (“summary judgment is particularly

inappropriate where the inferences which the parties seek to have drawn deal with

questions of motive, intent and subjective feelings and reactions”).

       In the present case, there is conflicting evidence as to whether Welch, contrary to

his assertion that there is no security interest, may at the time of receipt of the BP Claim

Proceeds had reason to believe SEPH was asserting a security interest in the Neverve

                                                 9
             Case: 15-12215        Doc: 893     Filed: 08/20/21      Page: 10 of 11



proceeds and wanted to keep settlement of the BP Claim Proceeds from SEPH. For

example, (1) in October 2015 Welch wrote the Trustee that “the BP claim that the estate

has an interest in that is not subject to (SEPH’s claim) is the claim of shimmering sands

development company,” there was no mention of Neverve’s BP Claim being

unencumbered [Doc. 858-2]; and (2) on June 6, 2016, immediately before the dispersal of

the BP Claim Proceeds, in referencing Neverve’s taxes, Stewart emailed Neverve’s

accountant and Welch that “I’m pretty certain we kept the LLC current in Florida due to

outstanding opt out BP claims which SEPH will get.” [Doc. 858-4].

       While the Court will hear evidence as to possible “motives” for non-disclosure,

Welch’s Motion for Partial Summary Judgment based on whether or not SEPH held a

security interest in the Neverve proceeds misses the mark as to what is really at issue in

this disgorgement proceeding. It is not just about whether SEPH had a security interest

and whether Welch attempted to hide the payment of his fees from SEPH. It is about

hiding, or at least not disclosing, the payment of his fees from the Court in violation of the

Bankruptcy Code and Rules. There was a duty of full disclosure to the Court regardless

of any security interest in the BP Claim Proceeds.

       Therefore, whether SEPH actually held a valid security interest in the Neverve BP

Proceeds is not presently before the Court for determination.7 However, Welch’s belief that

       7
           That issue is one of many issues squarely before United States District Court for the
Western District of Oklahoma in litigation between SEPH and Welch. SE Property Holdings, LLC,
Plaintiff v. Ruston C. Welch, Welch Law Firm, P.C., Defendants, Case No. 19-852. In that litigation
is a Claim for Relief by SEPH that Welch converted the Neverve BP Proceeds in which SEPH held
a security interest.

       As noted by the Tenth Circuit, the issue of whether SEPH actually held a security interest
might be determinative of any future litigation relative to whether SEPH, the bankruptcy estate or
Neverve would be entitled to the funds if further disgorgement was ordered. (emphasis added). In

                                                10
              Case: 15-12215        Doc: 893         Filed: 08/20/21    Page: 11 of 11



such a security interest existed is one fact to be considered, but it is by no means

determinative of Welch’s failure to make proper disclosure of his fees.8 Accordingly,

        IT IS ORDERED that Ruston C. Welch’s Motion for Partial Summary Judgment in

the Disgorgement Action [Doc. 805] is hereby DENIED.



                                            #    #     #




the Court’s language, “[t]here may be no further disgorgement; or it could be determined that all
the funds paid to Mr. Welch are property of the estate or subject to liens of creditors.” 970 F.3d at
1269 n. 3. If further disgorgement is ordered this Court would have to determine to whom those
funds would be given.

        The issue would also be before this Court in another context if further disgorgement is
ordered, and the BP Claim Proceeds are determined to be property of the bankruptcy estate. This
Court would be required to determine the validity of SEPH’s alleged security interest in conjunction
with the Court’s Opinion and Order on Motion to Compromise [Doc.710] which is currently subject
to SEPH’s Motion to Vacate. [Doc. 874]. See, Order of the United State District Court remanding
on appeal this Court’s Compromise Order pending the outcome of the disgorgement proceedings.
SE Property Holdings, Inc. v. Stewart, Case No. CV 19-727-JD (W.D. Okla. 2020)[Doc. 60].
        8
          This Court disagrees with Welch’s contention in one of his pleadings that the Tenth Circuit
Opinion “shows that the security interest and its enforceability is at the heart of the concern the
Tenth Circuit expresses.” [Doc 846, pg. 4]. It may well be “at the heart” of future litigation as to who
is entitled to the funds if further disgorgement is ordered, but it is certainly not at the heart of the
determination of disgorgement.

                                                  11
